DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1, 2, 4, and 9-11) in the reply filed on 04/29/2021 is acknowledged.
Claims 3, and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Heiser USPN 4496289.
Regarding Claim 1: Heiser USPN 4496289 discloses all of the claimed limitations including: a swash plate (13, Column 2 Line 25-41, Figure 1, Figure 6); a lever (40,41,44) supported by a housing (supported by housing 42 via pivot shaft 43, Column 3 Line 22-29, Figure 1) and configured to rotate (i.e. rotate about shaft 43) in 
Regarding Claim 2: Heiser USPN 4496289 discloses all of the claimed limitations including: wherein the lever (40,41,44) comprises: a contact point 40 in contact with the swash plate (Column 3 Line 22-29); and a measurement portion 44 to be measured by the stroke sensor (measured by sensor 47 via element 46, Column 3 Line 22-50, Figure 1).
Regarding Claim 4: Heiser USPN 4496289 discloses all of the claimed limitations including: wherein the lever (40,41,44) is disposed on a first plane (drawing plane of Figure 1) perpendicular to a rotary shaft of the lever (the drawing plane of figure 1 is perpendicular to rotary shaft 43 of the lever; the prior art addresses this limitation within the same confines as the instant application) and comprises the measurement portion 44 on a second plane (element 44 exists on a second plane perpendicular the first plane within the same confines as the instant application) perpendicular to the first plane (it is, the second plane is perpendicular to the first plane).
Claim(s) 1-2, 4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Schlinke USPN 3554671.
Regarding Claim 1: Schlinke USPN 3554671 discloses all of the claimed limitations including: a swash plate (12,16,15); a lever (14,41,42,36) supported by a housing (the lever is supported by the housing surrounding it via pivot member 39) and configured to rotate in conjunction with tilting of the swash plate (Column 3 Line 59-
Regarding Claim 2: Schlinke USPN 3554671 discloses all of the claimed limitations including: wherein the lever (14,41,42,36) comprises: a contact point (portion of element 14 which surrounds element 15 in Figure 1) in contact with the swash plate (it is, it contacts element 15 of the swashplate); and a measurement portion (bottom surface of element 37 in auxiliary member 36 which receives head 43, see Figure 1) to be measured by the stroke sensor (measured by element 45 via element 43).
Regarding Claim 4: Schlinke USPN 3554671 discloses all of the claimed limitations including: wherein the lever (14,41,42,36) is disposed on a first plane (i.e. the drawing plane of Figure 1) perpendicular to a rotary shaft of the lever (i.e. perpendicular to element 39; the prior art addresses this limitation within the same confines as the instant application) and comprises the measurement portion (bottom surface of element 37 in auxiliary member 36 which receives head 43) on a second plane (the measurement portion exists on a second plane perpendicular the first plane within the same confines as the instant application) perpendicular to the first plane (it is, the second plane is perpendicular to the first plane).
Regarding Claim 9: Schlinke USPN 3554671 discloses all of the claimed limitations including: wherein the lever (14,41,42,36) comprises: a servo valve contact portion (servo valve contact portion = bulged portion of element 36 which is contacted by element 35 in Figure 1) in contact with a servo valve (25,26,27,28,29,35,32) 
Regarding Claim 11: Schlinke USPN 3554671 discloses all of the claimed limitations including: wherein the lever (14,41,42,36) comprises the measurement portion (it does, the lever comprises the bottom surface of element 37 in auxiliary member 36 which receives head 43)and the servo valve contact portion (it does, the lever comprises the bulged portion of element 36 which is contacted by element 35 in Figure 1) across the rotary shaft of the lever (the servo valve contact portion is on the other side of rotary shaft 39 as the measurement portion).


Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
  	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose the limitations: “wherein the servo valve comprises a spring box configured to press the servo valve onto the servo valve contact portion of the lever using a first spring, the stroke sensor comprises: a contact piece: and a second spring configured to press the contact piece onto the measurement portion of the lever, and the servo valve and the stroke sensor are attached in such a direction as to generate moment in the same direction around the rotary shaft of the lever.” in combination with all of the other limitations in the intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746